Exhibit 16.1 Radin, Glass & Co., LLP Certified Public Accountants 360 Lexington Avenue New York, NY10017 Fax: 212.557.7591 March 2, 2011 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-7561 Re: Function (X) Inc. (formerly Gateway Industries, Inc.) File Number: 0-13803 Dear Sirs/Madams: We have read Item 4.01 of Function (X) Inc’s Form 8-K dated February 24, 2011 and we agree with the statements relating to Radin, Glass & Co., LLP made under Item 4.01 concerning our firm. Yours truly, /s/ Radin, Glass & Co., LLP Certified Public Accountants
